NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2119-19

DASHAD WALDEN,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                    Submitted March 17, 2021 – Decided April 15, 2021

                    Before Judges Accurso and Vernoia.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Dashad Walden, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Jane C. Schuster, Assistant Attorney
                    General, of counsel; Raajen V. Bhaskar, Deputy
                    Attorney General, on the brief).

PER CURIAM

          Dashad Walden, an inmate at New Jersey State Prison, appeals from an
October 9, 2019 New Jersey Department of Corrections (DOC) final agency

decision finding him guilty of prohibited act *.202, "possession . . . of a weapon,

such as, but not limited to, a sharpened instrument, knife, or unauthorized tool ."

N.J.A.C. 10A:4-4.1(a)(1)(x). We affirm.

      During a 7:00 p.m. non-routine search of cells at the prison, a DOC officer

observed a bottle of baby powder on the shelf in Walden's cell. The officer

removed the bottle's lid and found a five-and-one-half inch "shank" made of

"sharpened copper wire that is as sharp as a needle at one end and white string"

wrapped around the other end "as a handle." The officers reported the item was

made of four "braided copper cable wires that are sharpened at one end."

      Officers seized the bottle and shank and removed Walden from his cell.

The next day, DOC staff served Walden with a disciplinary report charging him

with prohibited act *.202. He pleaded not guilty to the charge and, pursuant to

his request, was granted the assistance of a counsel substitute.

      At the subsequent hearing, Walden stated that between 10:30 and 11:00

a.m. on the day of the search, a DOC officer gave him a bag from another inmate

containing Walden's "commissary stuff." Walden stated he "had no idea what

was in there" and did not open the bag "until later that day." Walden claimed

he did not know the shank was in the baby powder bottle he had been given.


                                                                             A-2119-19
                                        2
      The hearing officer granted Walden's request that a statement be obtained

from another inmate. The inmate, however, stated only that he "[knew] nothing

about that."

      The hearing officer found the shank was in a bottle of baby powder on the

shelf in Walden's cell. The hearing officer "discredit[ed]" Walden's claim he

did not know the shank was in the bottle, and noted Walden's witness "did not

assist him." The hearing officer reasoned that even if, as Walden claimed, the

bottle was delivered between 10:30 and 11:00 a.m., there "was more than enough

time for [him] to have inspected what he was given" before the 7:00 p.m. search.

The hearing officer also noted Walden "did not wish to request any evidence ,"

including video recordings, "to support his claims."

      The hearing officer concluded the officers' reports and the photographs of

the shank and bottle established the shank was sharpened at one end and had a

"handle to protect [the] user." The hearing officer found the shank "could cause

serious injury." The hearing officer also determined that regardless of how

Walden allegedly received the bottle, he was in a "single cell [and] therefore

responsible for all items in his cell." The hearing officer found Walden guilty

of prohibited act *.202 and imposed the following sanctions: confiscation of the

bottle and shank; 365 days loss of commutation time; 300 days of administrative


                                                                          A-2119-19
                                       3
segregation; 30 days loss of email privileges; and 30 days loss of reactions

privileges.

      Walden appealed from the hearing officer's decision. In a brief submitted

by his counsel substitute, Walden argued the evidence was insufficient to

establish he knew the shank was in the bottle. In its final decision, the DOC

upheld the hearing officer's decision, finding the hearing was conducted in

accordance with applicable procedural requirements and safeguards, and the

"preponderance of the evidence presented support[ed] the guilty decision of the

hearing officer." This appeal followed.

      Walden offers the following argument for our consideration:

              POINT I

              N.J.A.C. 10A:4-9.15(a) requires that "[a] finding of
              guilt at a disciplinary hearing shall be based on
              substantial evidence that the inmate committed a
              prohibited act."

      "Our role in reviewing the decision of an administrative agency is

limited." Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div.

2010). "We defer to an agency decision and do not reverse unless it is arbitrary,

capricious[,] or unreasonable[,] or not supported by substantial credible

evidence in the record." Jenkins v. N.J. Dep't of Corr., 412 N.J. Super. 243, 259

(App. Div. 2010). An agency's findings will be upheld if sufficient credible

                                                                           A-2119-19
                                       4
evidence in the record exists to support the agency's conclusions. In re Taylor,

158 N.J. 644, 657 (1999). We "may not substitute [our] own factfinding for that

of the agency," and we will overturn an agency decision only when it is "so wide

[of] the mark as to be manifestly mistaken." Tlumac v. High Bridge Stone, 187

N.J. 567, 573 (2006).

      We do not, however, "merely rubberstamp an agency's decision."

Figueroa, 414 N.J. Super. at 191. We review DOC determinations imposing

prisoner discipline "in a 'careful and principled consideration of the agency

record and findings.'" Williams v. Dep't of Corr., 330 N.J. Super. 197, 204 (App.

Div. 2000) (quoting Mayflower Sec. Co. v. Bureau of Sec. in Div. of Consumer

Affs., 64 N.J. 85, 93 (1973)).

      A DOC determination "that an inmate committed a prohibited act must be

based on substantial evidence in the record." Figueroa, 414 N.J. Super. at 191;

see also N.J.A.C. 10A:4-9.15(a). "'Substantial evidence' means 'such evidence

as a reasonable mind might accept as adequate to support a conclusion,'"

Figueroa, 414 N.J. Super. at 192 (quoting In re Pub. Serv. Elec. & Gas Co., 35

N.J. 358, 376 (1961)), and "evidence furnishing a reasonable basis for the

agency's action," ibid. (quoting McGowan v. N.J. State Parole Bd., 347 N.J.

Super. 544, 562 (App. Div. 2002)). We therefore review a disciplinary decision


                                                                           A-2119-19
                                       5
to determine whether there is substantial evidence in the record to support a

finding an inmate committed a prohibited act.

      Walden's challenge to the DOC's findings and determination is limited to

his claim the DOC failed to present substantial evidence he knew the bottle

contained the shank. He does not dispute he possessed the bottle; he contends

only that there is no evidence establishing he knew the shank was inside it.

      In Figueroa, we noted "the term 'possession' is not contained in the

definitional sections of the administrative code governing inmate discipline,

N.J.A.C. 10A:1-2.2 and N.J.A.C. 10A:4-1.3."            Ibid.   We determined it

appropriate to apply the definition of possession used in the interpretation of

offenses in our Criminal Code, and explained "[p]ossession . . . signifies a

knowing, intentional control of a designated thing, accompanied by a knowledge

of its character." Ibid. (alterations in original) (quoting State v. Pena, 178 N.J.

297, 305 (2004)). We found "an inmate cannot be found guilty of possession of

a prohibited [item] 'unless [there is sufficient proof] that he [or she] knew or was

aware, at a minimum, that he [or she] possessed'" the item.          Ibid. (second

alteration in original) (quoting Pena, 178 N.J. at 305).

      "A person has actual possession of 'an object when he [or she] has physical

or manual control of it.'" State v. Morrison, 188 N.J. 2, 14 (2006) (quoting State


                                                                              A-2119-19
                                         6
v. Spivey, 179 N.J. 229, 236 (2004)). A person is in "constructive possession

of 'an object when, although he [or she] lacks "physical or manual control," the

circumstances permit a reasonable inference that he [or she] has knowledge of

its presence, and intends and has the capacity to exercise physical control or

dominion over it during a span of time.'" Ibid. (quoting Spivey, 179 N.J. at 237).

      Based on our review of the record, we are convinced there is substantial

evidence supporting the DOC's determination Walden knowingly possessed the

shank.   In the first instance, there is substantial evidence establishing he

possessed the bottle in which the shank was found. Indeed, the bottle was found

on a shelf in his cell, and Walden does not share the cell with other inmates. In

addition, by Walden's own admission, the bottle was found in a bag containing

another item, cereal, that was his, and he does not dispute the bottle was also

his. Those circumstances establish Walden possessed the bottle containing the

shank. Cf. State v. Milton, 255 N.J. Super. 514, 523 (App. Div. 1992) (finding

the defendant did not possess a controlled dangerous substance found in a room

in part because there was no evidence "he occupied the room exclusively" and

no other evidence from which it could be inferred the defendant had knowledge

of, and control over, the substance).




                                                                            A-2119-19
                                        7
      Walden's claim the record lacks evidence he knew the shank was in the

bottle ignores that he possessed the bottle in his cell, and the bottle contained

the shank. Inmates are unlikely to keep weapons and other contraband in plain

view, and it can be reasonably expected that inmates will hide such items in

places unlikely to be discovered by corrections officers. Walden possessed the

bottle—he exercised dominion and control over it in his single cell—and the

DOC could therefore reasonably infer he had knowledge of the bottle's contents,

including the shank. As the hearing officer found, an inmate is responsible for

the contents of his or her cell. We therefore find the circumstances surrounding

Walden's possession of the bottle containing the shank support the DOC's

reasoned conclusion he knowingly possessed the shank.

      Walden's reliance on Figueroa is misplaced. In Figueroa, the DOC found

the inmate guilty of attempting to commit prohibited act *.803/*.203 by

attempting to possess a prohibited substance, marijuana, after a bag of tobacco

the inmate attempted to obtain from another inmate was found to contain a

marijuana cigarette.   414 N.J. Super. at 189-90.      We reversed the DOC's

determination because there was no evidence the inmate was aware the bag

contained the marijuana cigarette. Id. at 193.




                                                                           A-2119-19
                                       8
      Our decision in Figueroa is inapposite here.        Unlike the inmate in

Figueroa, who was never in possession of the bag containing the contraband,

Walden was in actual possession of the bottle containing the hidden shank. As

we have explained, Walden's possession of the bottle in the cell in which he

lives alone permits the reasonable inference he had actual knowledge of the

shank within the bottle.

      Walden also argues the hearing officer and DOC erred by rejecting his

version of the events and his claim he was unaware the shank was in the bottle.

The hearing officer expressly "discredit[ed]" Walden's version of the events, and

noted it was not supported by Walden's witness or any other credible record

evidence. We defer to the hearing officer's findings, see Taylor, 158 N.J. at 659,

and affirm the DOC's decision because it is supported by substantial credible

evidence and Walden has not demonstrated it is arbitrary, capricious, or

unreasonable, see Jenkins, 412 N.J. Super. at 259.

      Affirmed.




                                                                            A-2119-19
                                        9